OFFICE   OF7’HE    ATTORNEY  GENERALOF==AG
                                          AUOTIN




; Si&&bia     B&t Boru, AkwlalmtMfor
  texoo Liquor Caatrol Board
  Aaot$n, Texao

  beoy Mr. wed,                      0piu1ou wo. O-7139
   .',                               ROC   methw Or not 8 olub operated
                                           midsr. the deoodbed oemiltl~a          ’
                                           oonoti~teestheaperotloaar
                                           08   .o p ea   o o lo o 88   l

         .




            You Mqueot oar opinion upon the lboTe48ptiened                  mb-
  jest mtter,  yoopr letter bainB 88 followo:

              llr111 pa plo8oe gzro~80 your rollled 0piniolJ
         lo’to whother or not 8 plea+ qeroted in the wn-
         ner indlootad belo=, rhoro llsohollo bevwqes    are
         oervoU, 0080titak      the oparotioa of an opsa o8looi..’
                                                                            ..:
            .Tbe Son Antan    Club, a oor~rotion dnly ib-
       oorpwokd uudor the 18~0 of tbo State ot Texas, lo
     ~.the 108000 of rpproxiut*l~   lS00 aqwre teat of
       opow losated on fho third iloor of the Bunter Betel.

                  8Thio opooe 8~s leased to the Ban Anton19 Club
         tar a padoU ot fire pmrcl ot an onsuol rwtn1        of
         $6,ooo.00 per year* Tbo promises were Jeowd for
         o o o u p we y se l prirote oleb ond the leooee agreed
         to 011 publie jswo pertdnina       to tho operrtlon ot
         prlroto       sfubor

              %m     dub           three roa!mm:l r ea diugroom,
                            eorprlmeo
         8 a lub
               r o o m,
                      la d8 @sting roam-   TM olub is otrtred
         wit+ strr8rds vbo lro respsmoible tOr the geaarrl ap-
         Mop at tho olub: and these two afe*ox%Xo ore hired by
         md their wlwiss    are paid by the San Antonio Club.
         Ottldoro at the olub and meatbareof the olub do sot
         reo~lv*~mj  etmpaa8mtlon.

              .l’im t&odor Dots1 oorViOe# the dimiag r0m 8nd
         mlatoina   waiters tor both the lrmohwm ond disnor.
.Ilkoiibli Bert Ford - page a




                    Wae     olub ammboro pay the betel regular room
         wnioa            pHaos, 108s far per aeut diwotmt ?or
         toad .

              %IO betel -item  do not hire 000055 ta the
         ahb room or the modlag room* Tholr aotlritleo
 .
         being oonf%mU 8trioUy to the dining rooms

              5There lo a oomloe bar ia the olub room tor
         'diopentig mired drlako only to members aed their
     -   goort.8.

              .TFIo bor lo operoted.rmder rhat is kuorn 80
         Sbo bar pa01 plan- &rob at the uremfy-tire       alyb
         membersbo+e ou depodt    In 8 mepamfe fuud )ag*m
         eoob, wbiab aokow 0 total ot $I878~00~ Tbls mmey
         hoi been poolod tog&her    to prrahsao   liquor tor
         fbeir pormu51 uw*

              Wwahoms    ot~liqunr far the Olub ie aado bf
         the treasurer Worn the bolder ot a Retail Pa&age
         Store Permit.

              'Ia rithWW&g    liquor at tbo bar from this
         pool, eaeb nmboc uses a ooupaa Eook.   Each soupon
         mtltl.sn the member fo one drluk.

              'All liquor purohnsed tar the alub ir pfoosd
         on the baok bar or is stared in a small room be-
         hind tbe bar.

             *Club members           obtain 00up0m book8 from the
         atewords-

              lAt tbe~ end ot eoob mmtb the oltlbmember lo
         billed tor the atoaber at soupan boots he boo bean
         iwuod.

              there are no guert  amdo SW tbo Ban Auafenio
         Club, ana no nw-wmbor   10 ollorod la tbo Olub room
         uule+o bo 1s a pemt ot 8 member. Ho @tmst 6aa ob-
         toia drinks from the bar, lm.'O member may 58rVe
         his or her guoof 8 drink, u5ing bin or her aoupon.
         Xo money at ury tIma ohmgee bonds ia the olab meme
,Smorable ,BertWord - pmge g
?




                 ll.   go Iodloo pordttmd             b & or0
                                                            8 p* I*

                '2.    lo aaaaoortsd lodiom peralttod~ot any
                            tiw .

                 "3.   ilembers required to lir%t tbblr ~mmto
                          co   tour -- It more~#oout8ot tBe bar
                          regardlug omnlmm bstorm errWing
                          rfth   the gtammt?.

                 e4.   lo gambling rltb gu66ts at mar tin.

                56.    lo p o k er
                                l1Jomod.
                 -6.   Club opmn tra         11 aa.          to 12 ridmight.

                 ?T.   go llot fmaohinmm or mlokelodmonm               per-
                          rifted mn the prmalsmm.
                 'R.   go fmng dlmtmnme pbmnm 66116 or mlras
                          permtlffeu trw bmumaphmnmm.

                 *9.   no   members    or   guemfm     aXlowed behind     the
                            hrr.


               ‘19.    Rwbero      ewn~t     mix     tboir    om   drink@.
               911.    Ito mmmber mhall bo permitted the pF3ri-
                           lmge at bringing the mamm ruoidenf
                           gnealc ottwor than mnom a reek.

               '12.    Lwiukm oannot be mmmod to anyone other
                          &ham8 member, unls 88 8~0mpanisU by
                          0 member.

               l13.    Wwber8 8re uO+ pemaltted f8 bring their
                          wu llqaor.

           '1 timh to aall to ymur atfwtlaa  the follo~lag
      proridmnm  ot tbm Tsxam tlqaor Cmntrml Aat!

           l'gmotioa  8, (a) ot Artlole 1. fha terim .opon
      mlocm* ~5 urned In tbls Aot, maate my Flame rh9rm
      on7 lloobolio bmvmr8go wh8tbvOC, msnutoetured in
      rbole or lo port by moono   ot the prmooo5 Ot dimfil-
      yotiw,  or mulj liquor mO5Jpom#d or oorpe~aed in wrt
      Of dimtilled &ritE#    16 mold or offered tOr ~8x0
                                                                                         6.24
RyOrOhlm      EOrt   Ford   -   p8gO     4




        tar beremge purpomam  by the drink or In brekea or
        unsealed oonfalnor5~ or any plaoe where any mab
        liquors are mold or otfered tor sale for blnaan oon-
        sumption on the premises mhere sold.

             "Smofl6~1 3, (b) of Artialm 1. It shall be un-
        lawtul. for any permon~ rhetber    an prlnaipalr     8gmt,
        or eaplojeer to operate or l6610t     In  oper8flng,       or
        tb bo direotly or lndlre6tly    inforemfmd ia the oper-
        ation ot any open maloan In tblm State.**

             *I al50 wish to a811 fo your attention Op3ni'on
        lo. O-1146 Ppp~~Oa by the Attorney Qaner81'6 De-
        partment OD August 28, 1939. It la the oonteutiw
        oP the Son Anton10 Club WI+. Attorney 6mner0l's Opin-
        ion loa O-1146 doom not cover tbim sltuatlon~ ?bm
        San Antmio  Club tarther OOntwd6  that the manner In
        rbicb it O~r~Ifes dOem not TiOlate SOOtiOn 3, to) at
        Arfiale 1.

              ~pplentmnfing       this       latter,   you   further   rdvlw   u5   as
tOi1   016:


              'In mupplmmmnting 613 letter nt Harab 0, 1946, re-
        questing an opinion mn the operation of the San Antonio
        Club, 8 eorporotlon duly fncorporatad under the low6 ot
        the StOte Of rOX86,  tb16 olub O~l'OtO6 41 a ~OU’FOD 676-
        tern whereby a member may smoure a ooupmn book ooutaln-
        lug tmmnty (20) m~uponm~  oi wbiab each coupoi la worth
        tlfty amntm ($.nO) each makinK the aouptu~book 005t   a
        total ot No.00.

              'In eamh inStan       Of WhOrO a member purobarnorn0
        drink ot whiskey, mixed or OthO~ieer        It 15 n600668rj
        that the number and the olub mtemard 6Ountormign 686b
        coupon. Ikob drink ot whimkoy, either mixed or other-
        wiSe#  h86 8 006f Ot  tifty    0Ot2fS t$.60) regard1665 Ot
        the typm drink purahatiad.

              @The club member do06 not pay for hi6 OOUpa books
        t111tl1the ad ot the month, at whiob time the smorekrr
        b,1116 him tor the aumlmr of OOUpOn books th8t he h58 re-
        oaired during the m6nt.b.

               ‘The treasurer of the &In Antonfo     Club purobares
        a11 liquors to be used by the elob and pammnt for
        those    liquors is III8aO tram the f’Umdsp rhjch were orip
        inally    met up 85 explained in my pretious Ystter.
                                                                            625
  lmar8ble     Bert Ford - page 6




             sYoueya derived from the aale o? eoatpc*,books
        la plaoed la the fuud at the end of e8oh mouth.*


              In Opinion No. 0-llrlg, a Cop9 of rhich is lttaohed
  hereto,    thisdepartsant held that tbe liquor operatloua of
  the Souaton Couutry Club aa set forth in that opiniou, oouatl-
  tuted the epar8tioa    of 8n *open aaloon~~   fn this Opin3on, we
  ahall not review a11 of the authorities neutioned in that opln-
  ion, but ah811 uerely quota uora fully aoue of the autbbrities
. mentioned and ap919 the rules am&mood       ia that opinion to the
  iaots oouoetnlug the liquor oper~tlona Of the Ban Anfw-to Club
  as wlmltted    by you.

                geotiou 3(a) of the Texas Liquor Control Aot reads
  as lollo*ar

               lgeoti5u 3(a) of Artiale I. The teru
        ‘open SC~OOU' as used in this Aetr momma au9
        plaoo where au1 alboholio beroraga   rhrte+er,
        mauu?aotured In whole or 3x1part by means ai
        the prooesa of dletlllatioa~ or any liquor
        eonpoaed or ooapotmded in &mrt of distilled
        Ilplrita, is aold or offered for sale lor bet-
        erage 9urpoaes by the drink or in broken or
        uuaealed aontainerar or any p~aoe where au9
        SUOIIliquors  are aald or offered far sale ?or
        hmau   ocuatnaptloc on ths 9remiaea where sold."

               l&r@+or   Tr   gtate, '11 3. x. m
                              -.-                  (Court of Cria&al   Ap
  peals),    holdsI-

              -The queatlon here is vhether the sale of
        fntoxioante by tha mana@ng   steward or barkeep-
        er a? the olnh to one of the naabera of aaid
        olub ia a sale.  la are of the oplniOn  that it
        is.  vheu the iutoxioauta IOM bought by the
        steward, or 8ny other meabar oi the aluh, rltb
        the ftmda of the olub, they bearrca the property
        of the oorprwatiou, aud a sale by the atelard
        at said oorporatiou to aav of Its members Was
        8 aale, aa that term is defined.      It uaa the
        aeparatim of the property of the olub, and the
        tranmfer of the nam3 to RU indirldnal umber,
        for rhioh he either paid the Oaah, or beoame re-
        spoaaible t?lerafor.   . . . Thla Is not a o&se
        where parties  ooatribuk     amma of mmef and pm-
        ohaae intoxlaan ta thererith,   and divide thm
                                                                              626   ’
Iiouorable      Bert   Ford - page 6




.
       pra  rak anwmg themaalrea~   but It is a tranr
       aotian 8bare the 0olp1p114assets of a aantinu4ng
       baaineaa are Qaed to replenish   the gmda   sold
       la that business. l . 4'

                            145 8. E. e
           Ad&a?& L. Stata, --                        (CfiUrt   Oi CrbdQal.
Appeal a), bolder

                *Z’he questions
                             preaanted for our conddera-
       t3on are but two2 l?id the tranna~atfon    eanrtltute
       a aale rithia the waning o? our la8a, and, . l . .
       The eridea6e shows that the ineerporafed alub pnr-
       ohaaed liquors in bulk with money la the traaau~,
       lnd sold or dispensed   the liquors  to ifs membersat
       the aaual       or custom&r7 prioe.     This    wi thlak    ooQ-
       ltltQtaa  a aale under all the rules of law. If lQT
       g%ren number of peraona organl*e an ~aooalatiom  m-
       der 8Qy name whatsoever with the underatandfng  and
       agreement that ouoh goods 81-ato be diapsa#ed to the
       members in auoh quantities  80 each a87 desire at. the
       uwal and customary price, t.he member paflnp mil7
       for auoh quantity an he rboe3ver. such tranasotiou
       aamatitutea a sale by the aasoci8W?n   to the member."




              *Ia an7 erentr     aaoordlnE to our vi&, .the alub
       members,    R\ert they paid    thsir    Qonay into    the tresa-
       ury,   pm-tea r3.t.hit    to the aorporatioQ,       t.be am-pot-a-
       tian   beeowing tha owner thereof;         and rhan the aor-
       paratlon    rent   aQt thfs  Qom~     it bought    the bear QQ
       Its own I?ebalf GI Pt. Fartht crnd If ate say time tbe
       oorwratim        had faJIad ,and beoo%e aubJeot to axeou-
       tion, the beer and property          af t’ha oan!e acmld hate
       lvea~ .aOised for    tha debts of’ alOh cnrpfvat~an-          . * .”

          While a11 of the riel~ations   In the eases mantltmed in
0p¶nion      HO* O-1146
                    and above oaourrad In dry .areas, We bal~ave
that the o?#eratlcm nf SQl oysn aalotmm’,  as th8t term is deflned
above is prabibitad in *wet areas* aa well as 'dry areas' of
this   state.

          Wrj have aareiull~ considered the taata  ntated by fout
and be& to adrlsa it IS tha apinlcm of t-h38 dapartmaut the faOt8
thus atrtefi, if introduoed Ia erldauoe, 8oul.d be auffiaient prima
                                                                                627

~aorable       Bert Ford - p8ge 9




iaoie to authorire the ~bplrlsalan of the oase to a jury, if
one uere damu!d.ed, or to a81Y for 8 deeidon upon the merits
br the oourt fn the lb sa no e of a jury, but that suoh faota
would not by any mema be oonaluslre one ray or the other.
la other words, a trial   court hearinK   Jaoh oaae, where the
pertinent faota would in all probability aama from the teatl-
son7 Of Interested  Witnesses,   Would not be juatffied in with-
drawlnr: the brae from a Juq    and doaiding it as a matter     of
law, llnoe there roald be iuTOlTOd wah f8ot netters        us oredl-
bllity a? *itneaseat weight of the tentimnmy, lnfersnoea and
deduotioria from the faots proven,   md in abort,    Oiroumatfmtid
evidence from w?$ch a Jury etmld properly     find tbnt an opm
-loon was being operated ID tlolation of law.

          The reoent case a? atate f. AhheltTJoanServioe & a&
z   8. E. (2) 116 is very muOh ia point rlth mypeat to what ue
hare just sald.   There the trial aourt gave an lnatruated ver-
dict for the dotandant T,oan Barvlae Ir! a,n lnjunation wit under
the Oeury      Aot,  where    the cviflonoe      offered    hy the State w&a oir-
auaratmtia3,      Involving     rer7   altilar     iafmen    to t?wse inrolred in
Tour inquiry.

            To are not, of ooureebr deeldlnff tbe oase aa Batter of
Iar  one ray or tb.e other.   We are merely hOld%E$ that auob Wi-
denoe would make a prima faeie oaae from Thioh a JQW migt
properly  find for the State , and auoh finding, lo thlnlr, vould
he supported   by the Oourts.


                                           Very truly ~Oura




OS-aln

ihaloaure